Citation Nr: 0533405	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  97-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and January 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In September 2005, the veteran 
failed to report for a scheduled Board hearing.

By rating decision in April 2004, the RO denied a claim of 
entitlement to compensation for right shoulder disability 
under 38 U.S.C.A. § 1151 (West 2002).  The veteran filed a 
notice of disagreement, and a statement of the case was 
issued in March 2005.  However, the veteran did not file a 
substantive appeal to complete the appeal, and that issue is 
therefore not in appellate status. 


FINDINGS OF FACT

1.  The adjustment disordered noted during service was acute 
in nature and not indicative of chronic psychiatric 
disability. 

2.  A psychosis was not manifested within one year of 
discharge from service. 

3.  The veteran's current psychiatric disability is not 
causally related to his period of active duty service. 

4.  The two episodes of low back muscle strain noted during 
service were acute and transitory and they resolved without 
residual chronic disability.  

5.  The veteran's current low back disability is not causally 
related to his period of active duty service.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by the veteran's active duty service, nor may a psychosis be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R§ 3.303, 3.307, 3.309, 3.304 (2005).

2.  Back disability  was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are July 2001 and June 2005 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claims for service connection.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in December 1994, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in July 2001 and 
June 2003.  Additionally, the veteran was generally advised 
to submit any additional evidence that pertained to the 
claim.  Id. at 121.  Therefore, for the circumstances of this 
case, the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records and statements from 
private treatment providers; and VA examination reports dated 
in February 1998, May 1998, September 1998, and April 1999.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background
Psychiatric

Service  medical records reveal that the veteran presented on 
his own accord to a mental health clinic in November 1973.  
The note does not reference any complaints or symptoms and 
simply lists an impression of adjustment reaction.  It 
appears that the examiner determined that no further action 
was necessary as the note lists "terminated" under 
recommendations.  Although subsequent service medical records 
document treatment for a variety of physical ailments, there 
are no references to any psychiatric complaints or symptoms.  
At the time of discharge examination in August 1974, the 
veteran denied depression or excessive worry or nervous 
trouble of any sort.  On clinical examination, his 
psychiatric status was reported to be normal. 

Following his discharge from service, from October 1977 to 
April 1978, the veteran was hospitalized with a diagnosis of 
schizophrenia, paranoid type.  Psychological examination 
revealed an unsophisticated, aggressive, projecting acting 
out individual who was unpredictable.  There was definite 
evidence of schizophrenia, but it was difficult to obtain a 
chronological story from him because he rambled and became 
disconnected.  The veteran was diagnosed as being an acutely 
ill schizophrenic.   

In August 1995, the veteran alleged that his psychiatric 
troubles began during his period of service.  He recounted 
that a Korean friend of his shot himself twice in the head.  
The veteran also related that it was years of chaos during 
his period of service that caused his current psychiatric 
disorder, not one specific incident.   

In July 1996, the veteran presented testimony at a regional 
office hearing.  He testified that he did not have any 
nervous problems or any type of mental disorder prior to his 
entry into service.  His nervous condition began while he was 
stationed in Korea for 13 months, constantly having to pull 
guard duty.  He also related that he was easily influenced by 
others and talked out of his leave.  Periodically he heard 
voices but did not seek any treatment; rather, he self-
medicated with other people's medications, like Valium.  
After he left Korea, he was transferred to Fort Hood were his 
problems became worse due to racial tensions on base.

In May 1998, the veteran underwent a VA examination.  The 
examiner opined that the symptoms the veteran was 
experiencing were a result of what happened to him in the 
service, and were a progression of what he experienced in 
service.  He, however, did not diagnose the veteran as having 
schizophrenia.  He opined that the veteran was diagnosed as 
having schizophrenia because of the voices he said he heard; 
rather, on closer examination the veteran's voices were 
better characterized as thoughts, because they came from the 
inside of his head.  He opined that had it been possible, the 
veteran probably would have been diagnosed as having PTSD in 
the 70's.  The examiner related that the veteran's 
apprehension of being killed or at least being involved in 
the war probably began his symptoms.  The examiner diagnosed 
the veteran as having PTSD, combat in Korea.  It is noted 
that the veteran's medical records were unavailable for 
review.   

In September 1998, the veteran's claims folder was submitted 
for review and he was interviewed by a board of three 
psychiatrists in order to reconcile the diagnosis of PTSD 
versus schizophrenia.  The veteran reported that he began 
hearing voices during his tour in Korea; however, he did not 
seek medical care because he was afraid of receiving a 
dishonorable discharge.  The veteran's subjective complaints 
included an inability to stay still for very long, 
irritability, depression, and occasional anxiety.  He also 
experienced a great deal of difficulty trusting people.  Upon 
examination, the veteran was cooperative, maintained good eye 
contact, and showed no evidence of inappropriate behavior.  
His speech was fairly spontaneous, but somewhat vague, with 
occasional irrelevant answers.  His verbal production was 
very limited.  The veteran did report hearing voices, but he 
did not elaborate.  There was no evidence of delusions, but 
there was marked poverty of thought and some blocking.  The 
board of psychiatrists concluded that the veteran was 
suffering from paranoid schizophrenia.  Their conclusion was 
based on the hospital records; personal interview; a family 
history of schizophrenia; presence of multiple negative 
symptoms such poor rapport, avolition, poverty of thought, 
vague speech, looseness of association, blocking of thoughts 
and auditory hallucinations; and a positive response to 
neurologic therapy.   

In April 1999, the veteran submitted to an additional VA 
examination.  The examiner opined that the veteran's 
diagnosis was clarified by and he concurred with the 
September 1998 examination by the board of three 
psychiatrists.  The examiner diagnosed the veteran as having 
schizophrenia, chronic, paranoid type, and PTSD traits.

In March 2000, the veteran presented testimony at a hearing 
before a Decision Review Officer.    He testified that he 
first sought treatment for a psychiatric disorder in October 
1977.  He continued to experience nightmares and some bed 
wetting; however, his current medication addressed his 
intrusive thought problem.

In December 2000, the veteran submitted a lay statement from 
a fellow serviceman.  He recalled a Korean soldier who shot 
himself over a girl; the Korean soldier was alone at the time 
he committed suicide and was not revived by the veteran.  He 
also recalled constant alerts and threats of war.  He did not 
recall the veteran being excluded from activities; rather, 
that the veteran was not really interested in prostitutes, 
partying, and getting high.  He was unable to recall that the 
veteran in particular pulled dirty details.  He concluded 
that he was unable to verify that the veteran's period of 
service resulted in a lifetime of hell.

In January 2001, Dr. Mercer submitted a statement that he had 
evaluated the veteran in December 2000.  He stated that some 
of the symptoms he had felt were evidence of schizophrenia 
may be solely related to anxiety and panic.  The veteran was 
apparently greatly affected by situations and that translated 
into marked anxiety which could be confused with 
schizophrenia.  

In March 2001, the veteran submitted a stressor statement.  
He stated that he was on guard duty the whole time he was 
stationed in Korea.  The Chinese would play traumatic sounds, 
like tanks approaching, in order to keep them stressed.  His 
squad leader entered the bunker once  screaming that they 
were surrounded by Communists and that they were going to be 
killed.  He watched a man fall on the ice and injured his 
back; the man was paralyzed and had to be evacuated.  

Back

In June 1974, the veteran reported with complaints of a two 
day history of back pain.  Examination revealed tenderness 
and pain to touch at the lower back.  The veteran exhibited 
no other symptoms.  The veteran was diagnosed as having 
strained muscles.  In July 1974, the veteran reported again 
with back complaints.  The pain was located in the posterior 
medial lumbar region.  The pain occurred after swimming.  No 
swelling was noted and no discoloration was visible.  The 
veteran was diagnosed as having a possible muscle strain of 
the lower lumbar region.  

In December 1981, the veteran sought treatment for backaches 
from a chiropractor.  Precipitating factors were sitting or 
laying around.  He reported a similar problem in the past, 
approximately two years prior.  

The veteran alleges that his current back disorder began 
while he was stationed in Korea because he was required to 
fill sand bags and he then reinjured himself swimming at Fort 
Hood.  

In February 1998, he presented for a VA examination.  
Physical examination revealed increased lordosis; however, 
there was no atrophy or tenderness of the musculature of the 
back.  X-rays showed a possible narrowing of the lumbosacral 
disk space, small spurs anteriorly.  The veteran was 
diagnosed as having mild degenerative joint disease of the 
lumbosacral spine and a recurrent lumbar strain.  The 
examiner opined that the veteran's complaints of back pain 
were due to a recurrent lumbar strain, which was most likely 
not related to his two documented cases of muscle strain 
during his period of service.  

The veteran has submitted lay statements in support of his 
claim for service connection for back disorder stating he has 
had problems with his back that have required chiropractic 
and medical treatment as far back as his twenties.  The 
veteran has also submitted a May 1995 statement from 
chiropractor Tarlton to the effect that the veteran was a 
patient of his in the 70's; however, these records were no 
longer available.  He recalled that the veteran had a bad low 
back problem.  In May 1999, Dr. Hogan submitted a statement 
that Dr. Tarlton had stated to him that he had treated the 
veteran for a low back disorder, occasionally for several 
years.  The veteran had stated to him that he injured his 
back during his period of service.  In February 2000, Dr. 
Hogan further clarified that the veteran's current low back 
disorder is consistent with the reported mechanism of injury 
of in jury to the low back from filling sand bags in the 
military.

In March 2000, the veteran presented testimony at a hearing 
before a Decision Review Officer.  The veteran testified that 
he began receiving chiropractic treatment from Dr. Tarlton in 
the early 70's.  He alleged that he first injured his back 
filling sandbags in service and he again pulled his back 
swimming.  

II. Laws and Regulations

The issues before the Board involves a claim of entitlement 
to service connection.  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 2002).  Analysis of this provision discloses that there 
are three essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2005).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

III. Analysis 
Psychiatric

The veteran seeks entitlement to service connection for a 
psychiatric disorder.  The Board finds that the preponderance 
of the evidence is against a finding that there is a nexus 
between the veteran's acquired psychiatric disorder and his 
period of service.  

The service medical records solely reveal a one-time 
diagnosis of adjustment reaction.  This diagnosis did not 
elicit any psychiatric treatment at the time of diagnosis nor 
were any additional psychiatric troubles documented within 
the service medical records.  It appears that the adjustment 
reaction noted in November 1973 was an acute episode as 
supported by the fact that no ongoing psychiatric complaints 
or symptoms were reported during the remaining period of 
service.  Such a conclusion is further supported by the fact 
that the veteran's psychiatric status was reported to be 
clinically normal on discharge examination in August 1974.  
This shows that trained medical personnel were of the opinion 
that no psychiatric disorder was present at that time.  
Moreover, the veteran himself expressly reported on 
depression or excessive worry or nervous trouble of any sort 
at that time.  

Additionally, the post-service medical evidence fails to 
reveal a diagnosis of an acquired psychiatric disorder until 
three years after his discharge from service.  In October 
1977, the veteran was hospitalized due to a diagnosis of 
schizophrenia, paranoid type.  This first manifestation of a 
psychosis falls outside the one year presumption period.  
Moreover, although the veteran was hospitalized for 
approximately seven months; the records contained no 
suggestion that there was a nexus between the veteran's 
schizophrenia and his period of service.  Moreover, there is 
no medical evidence of record that associates the veteran's 
schizophrenia with his period of military service.

Rather, the only evidence of record that associates any 
psychiatric disorder, specifically PTSD, to his period of 
service is the May 1998 examination.  The examiner opined 
that the veteran was not suffering schizophrenia, rather he 
should have been diagnosed as having PTSD.  He further stated 
that the veteran's apprehension of being killed or at least 
being involved in the war probably began his PTSD 
symptomatology.  At that time, the medical records were 
unavailable for review.

With respect to the diagnosis and opinion of the VA physician 
rendered in May 1998, at which time the examiner related a 
diagnosis of PTSD to the veteran's period of service.  His 
opinion was based solely on the veteran's history.  The Court 
has held that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively 
upon the recitations of a claimant).

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  Moreover, it is noted 
that a September 1998 board of three psychiatrists' and the 
April 1999 examiner's medical opinions confirmed the 
diagnosis of schizophrenia based upon the medical evidence of 
record and examination of the veteran.  

Even assuming arguendo that the veteran does have a  
diagnosis of PTSD, where, as here, the record does not 
establish that the claimant "engaged in combat with the 
enemy," the veteran's assertions of in-service stressors, 
standing alone, cannot as a matter of law provide evidence to 
establish an event claimed as a stressor occurred.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  Consequently, because the veteran's reported 
stressors are not combat related, his testimony, by itself, 
will not be sufficient to establish the alleged stressors.  
Accordingly, the Board must determine whether service records 
or other independent credible evidence corroborate the 
alleged stressors.

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal, including 
pulling guard duty, having a friend commit suicide, seeing a 
man fall on the ice, and fear of combat.  The veteran himself 
has stated that his psychiatric disorder was caused by the 
general chaos not one specific incident.  The veteran has 
failed to provide sufficiently detailed incidents to allow VA 
to conduct additional evidentiary development in an attempt 
to corroborate his claimed stressors.  Other than having a 
Korean friend commit suicide, which the veteran did not 
witness or involved in any way, his stressors were all 
related to his general military experience.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
The veteran's diagnosis of PTSD has not been confirmed by an 
appropriate VA examination and has not been attributed to a 
corroborated in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

Finally, the Board notes that the veteran's acquired 
psychiatric disorder has also been characterized as anxiety 
and panic.  In January 2001, Dr. Mercer submitted that the 
veteran's symptomatology associated with a diagnosis of 
schizophrenia may have been solely related to anxiety and 
panic.  However, these diagnoses have not been confirmed by 
VA examination nor is there any competent evidence of record 
that associates them with his service.   Rather, the 
September 1998 board of three psychiatrists' and the April 
1999 examiner's medical opinions confirmed the diagnosis of 
schizophrenia.  These examinations will be accorded large 
probative weight because they are contemporaneous with an 
examination and/or reflect a review of the complete record 
with well reasoned analysis regarding current diagnosis and 
etiology.

The Board has considered the veteran's lay contentions that 
any current acquired psychiatric disorder is related to 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
any event, the record contains absolutely no probative 
evidence supporting his theory of entitlement. 

In summary, in the absence of any evidence of a chronic 
acquired psychiatric disorder in service, continuity of 
symptomatology, or of any corroborated incident in service to 
which his current acquired psychiatric disorder is 
attributed, the Board finds that the preponderance of the 
evidence is against the claim of service connection for an 
acquired psychiatric disorder.

Back

The veteran alleges that he injured his back during his 
period of service on two occasions, once while he was filling 
sandbags and then again a month later while he was swimming.  
The veteran's service medical records reveal treatment for 
low back pain in June and July 1974.  No back disorder was 
diagnosed, rather, the veteran was diagnosed as having a 
muscle strain.  Additionally, the remaining service medical 
records are negative for complaints or findings pertaining to 
the back.  At the time of discharge examination in August 
1974, the veteran denied recurrent back pain, and her spine 
was clinically evaluated as normal.  This suggests that the 
muscle strain noted in June and July 1974 had resolved by the 
time of discharge examination.  

Similarly, the post-service medical evidence of record is 
negative for any notations of a back disorder for years after 
service separation.  Moreover, there is no medical evidence 
of record that provides a nexus to his period of service 
other than as related by the veteran's own history.  Rather, 
the medical evidence of record does not relate the veteran's 
current back disorder to any specific etiology.

It is noted that the veteran has submitted a statement from a 
private treatment provider, Dr. Tarlton, to the effect that 
he received chiropractic treatment for a back disorder in 
70's; however, these records were no longer available.  After 
Dr. Tarlton retired the veteran began receiving treatment 
from Dr. Hogan who submitted a statement in February 2000 
that stated that the veteran's current low back disorder was 
consistent with the reported mechanism of injury form filling 
sandbags in the military.  These statement made a number of 
years after the fact and based in large part on memory 
without the aid of contemporaneous records are of diminished 
probative value.  

In  February 1998, a VA examiner diagnosed the veteran as 
having mild degenerative joint disease of the lumbosacral 
spine and recurrent lumbar strain.  The examiner opined that 
the veteran's back pain complaints were related to his 
recurrent lumbar strain and "most likely not related" to 
the documented case of muscle strain during the veteran's 
period of service.  This examination will be accorded large 
probative weight because it is contemporaneous with an 
examination and/or reflects a review of the complete record 
with well reasoned analysis regarding current diagnosis and 
etiology.

The Board has considered the veteran's lay contentions that 
any current back disorder is related to service.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis, causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

After reviewing the evidence, the Board must find the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


